  EXHIBIT 10.1


 
AMAZING ENERGY OIL AND GAS
SEPARATION AGREEMENT
 
Date Delivered to Executive: January 31, 2020
 
THIS SEPARATION AGREEMENT (the “Agreement”) is made effective as of December 31,
2019, between Amazing Energy Oil and Gas Company and its wholly owned or
partially owned subsidiaries and affiliates (collectively, the “Company”) and
Benjamin M. Dobbins (“Executive”) (collectively the “Parties”) and is intended
to clarify and settle the obligations of the Parties under the Employment
Agreement between Executive and the Company, dated October 23, 2018 (the
“Employment Agreement”). Unless otherwise defined herein, capitalized terms will
have the meanings ascribed to them in the Employment Agreement.
 
1.            Separation from Employment: Effective as of December 31, 2019,
Executive hereof voluntarily resigns his employment with the Company (his
“Separation Date”).
 
2.            Final Wages: The Parties acknowledge that the Company has paid to
Executive all amounts due under the Employment Agreement and that Executive was
properly paid a monthly salary of $15,000 from May 1, 2019, through December 31,
2019, and that the Parties agreed that no increase was payable. The Parties
further acknowledge that no discretionary bonus is due under the Employment
Agreement and that all expenses that Executive has submitted for reimbursement
have been timely paid.
 
3.            Vesting of Stock Options: Stock options granted under the
Employment Agreement (“Stock Options”) that vested prior to the Executive’s
Separation Date shall be subject to the terms of the Employment Agreement and
any grant letter. Stock Options that have not vested as of the Executive’s
Separation Date shall not vest and shall be forfeited.
 
4.          Severance Benefit: In consideration of Executive’s execution of a
General Waiver and Release in the form attached hereto as Exhibit A by the 21st
day following the delivery of this Agreement to Executive, and such General
Waiver and Release becomes irrevocable in accordance with its terms, the Company
shall pay or provide to Executive the following:
 
a.
a neutral letter of recommendation signed by the Chief Executive Officer;
 
b.
as set forth in Paragraph 7 of this Agreement, modification of the
non-competition provision contained in paragraph 6(a) of the Employment
Agreement;
 
c.
an amount equal to the normal, reasonable, and necessary expenses incurred by
Executive in furtherance of the business affairs of the Company, such
reimbursement has been made upon the presentation of appropriate documentation;
 
 
 
1

 
 

5.           Other Benefits and Compensation: Except as may be expressly
provided herein, this Agreement is not intended to affect or restrict
Executive’s benefits, rights and coverages under the separate employee benefit
plans, policies and programs generally maintained by the Company for the benefit
of its employees or officers in which Executive participated as of his
Separation Date; provided that Executive acknowledges that he is not entitled to
a bonus under the Company’s bonus program for 2019 or any prior year.
 
6.           Extinguishment: Executive acknowledges that, except as otherwise
provided in this Agreement, payment of the amounts and benefits described herein
extinguishes the Company’s obligations, in full, under the Employment Agreement
and that he is not entitled to further severance or similar amounts under any
separate plan, policy or program maintained by the Company.
 
7.            Non-Compete and Confidentiality: Notwithstanding the cessation of
Executive’s employment, Executive acknowledges and agree that the obligations
under Paragraph 5 of the Employment Agreement remain in effect after his
employment with the Company ends. It is further not intended to limit the
definition of Confidential and Proprietary Information contained in the
Employment Agreement. Executive affirms and acknowledges his duty of
confidentiality and agrees to fulfill his obligation to maintain the
confidentiality of Confidential and/or Proprietary Information (as defined in
the Employment Agreement). Executive further acknowledges that he received and
developed only on behalf of the Company confidential information subject to the
terms of Paragraph 5 of the Employment Agreement which is hereby expanded and
made unlimited, retroactive and prospective, and further made the subject of
this Agreement including, but not limited to: financial data, customer
information, investor information, trade secrets and information on prospects,
procedures, operations, disclosures, logic and analysis in all professional
disciplines, e.g., accounting and law, for securities filings, geological and
geophysical structures development, exploration of assets of the Company,
drilling plans, logs, potential and/or contractual rights to 3D and 4D seismic
studies, third party engineering and geological evaluations, in house and joint
venture partner engineering analysis, geologist(s) analysis for exploration
and/or production operations and methodologies on known and unknown leases,
options, or other interests in properties – all of which shall continue to be
subject to that certain non-competition covenant contained in paragraph 6(a) of
his Employment Agreement.
 
In addition, the Executive agrees that said information is Confidential, a Trade
Secret and Proprietary to the Company and its affiliates, agents, partners,
employees and assigns, exclusive of the Executive and that the Company may
protect its interests in the stated assets and rights to information and
operations using equitable remedies, including, but not limited to any and all
temporary, preliminary and/or final injunctive remedies, which shall be
awardable without bond and without the showing of independent irreparable
injury, the mere disclosure by Executive or threatened disclosure by Executive,
whether with or without damages having been caused to the Company, allowing for
the issuance by a Court of competent jurisdiction, including, this stipulation
that Collin County shall be exclusive venue for any action for injunction or
damages which may be asserted by the Company. This non-compete agreement and/or
that paragraph 6, which survives from the Executive Agreement, shall not
prohibit the Executive from employment in the oil and gas business regarding
assets or operations outside the existing or future scope of the business assets
and/or operations of the Company.
 
 
2

 
 

8.           Non-solicitation and Non-circumvention. Executive agrees that he
shall not, for a period of one year immediately following the execution of this
Agreement, directly or indirectly, whether for himself or on behalf of or in
conjunction with any other person, persons, company, partnership, corporation or
business:
 
a.
Solicit any customer of the Company or an affiliate for the purpose of inducing
or attempting to induce such customer or other person to cease doing business
with the Company or such Affiliate or to divert or attempt to divert any
business from the Company or its affiliates;
 
b.
Solicit any investor in the Company for the purpose of inducing or attempting to
induce the investor to invest in another venture or for the purpose of affecting
the investor’s investment in the Company;
 
c.
Induce any employee or agent of the Company or an affiliate to terminate
employment with the Company or to commence work with any competitor of the
Company or an affiliate; or
 
d.
Usurp, attempt to usurp, or assist in the usurpation of any business opportunity
of the Company or an affiliate that became known to the Executive during the
period of his Employment.
 
9.            Return of Property: Except as provided herein, Executive shall
promptly return to the Company all of the property of the Company, including,
without limitation, equipment, computers, fax machines, portable telephones,
printers, software, credit cards, manuals, customer lists, financial data,
letters, notes, notebooks, reports and copies of any of the above and any
confidential information that is in the possession or under the control of
Executive.
 
10.            Non-disparagement: The provisions of Section 6(b) of the
Employment Agreement shall be replaced with the following:
 
As a material inducement to the Company to enter into this Agreement, Executive
agrees that he will not:
 
a. 
Publicly criticize or disparage the Company, or privately criticize or disparage
the Company, in any manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of, the Company in any community
in which the Company is engaged in business;
 
b. 
Damage the property of the Company or otherwise engage in any misconduct which
is injurious to the business or reputation of the Company; or
 
 
3

 
 

c. 
Take any other action, or assist any person in taking any other action, that is
adverse to the interests of the Company or inconsistent with fostering the
goodwill of the Company.
 
For purposes of this paragraph, Company shall include any officer, director,
employee or shareholder of the Company. Notwithstanding the foregoing, Executive
shall not be deemed in breach of the covenants contained herein solely by reason
of testimony compelled by process of law.
 
Likewise, the Company agrees that it will not publicly or privately criticize or
disparage Executive in a manner intended or reasonably calculated to result in
embarrassment to, or injury to the reputation of, Executive in the community,
except that the Company shall report Executive’s separation on Form 8-K and in
such other manner as may be required under applicable law.
 
12.           Non-assignability: Neither this Agreement, nor any right or
interest hereunder shall be subject, in any manner, by Executive to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, by operation of law or otherwise, and
any attempt at such shall be void. Any benefit right or interest under this
Agreement shall not in any way be subject to the debts, contract, liabilities,
engagements or torts of Executive, nor shall it be subject to attachment or
legal process for or against Executive. Notwithstanding the foregoing, in the
event of the Executive’s death prior to the payment of all amounts properly due
hereunder, payment shall be paid to Executive’s estate.
 
13.            Notices: All notices or communications hereunder shall be in
writing, addressed as follows:
 

To the Company:
 
To Executive:
Amazing Energy Oil and Gas Co.
 
Last address on file
5700 West Plano Parkway, Suite 3600
 
with the Company
Plano, TX 75093
 
 
Attention: Willard G. McAndrew
 
 

 

Either party may change its address for notices by providing a written notice of
such address change to the other party. All such notices shall be conclusively
deemed to be received and shall be effective, (a) if sent by hand delivery, upon
receipt, (b) if sent by telecopy or facsimile transmission, upon confirmation of
receipt by the sender of such transmission, or (c) if sent by registered or
certified mail, on the fifth day on which such notice is mailed.
 
14.            Separate Advice: Executive acknowledges that neither the Company
nor its directors, officers or employees has provided him with advice about the
terms and conditions of this Agreement, including the taxation of benefits and
payments hereunder, and that neither the Company nor its directors, officers or
employees has any ongoing obligation to do so. Executive has been advised to
consult his own counsel prior to the execution of this Agreement and he has done
so or determined that such counsel is not necessary.
 
 
4

 
 

15.          General Provisions:
 
a. 
If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, in whole or in part, such invalidity shall not affect any
otherwise valid provision, and all other valid provisions shall remain in full
force and effect.
 
b. 
Titles and headings used herein are solely for convenience of reference and do
not constitute a part of this Agreement or affect its meaning, interpretation or
effect.
 
c. 
This Agreement shall be construed and enforced in accordance with the internal
laws of the State of Texas applicable to contracts made to be performed wholly
within such state.
 
d. 
No term or condition herein shall be deemed to have been waived, nor shall there
be an estoppel against the enforcement of any provision of this agreement,
except by written instrument of the party charged with such waiver or estoppel.
 
e. 
This Agreement may not be modified or amended, except by an instrument in
writing signed by the parties hereto.
 
f. 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes any prior agreement, whether written
or oral, with respect thereto.
 
16.            Breach of Covenants: Subject to any limitations set forth in
Exhibit A hereto, Executive agrees that his material breach of this Agreement
shall relieve the Company of any further obligations hereunder and, in addition
to any other legal or equitable remedy available to the Company, entitle it to
recover any payments or property already paid or transferred to him pursuant to
Paragraph 3 hereof.
 
17.            No Admission of Wrongdoing: Executive agrees that neither this
Agreement, Exhibit A hereto, nor the furnishing of the consideration set forth
herein shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind.
 
 
5

 
 

THIS SEPARATION AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Separation Date designated above.
 
 
AMAZING ENERGY OIL AND GAS, CO.
 
EXECUTIVE
 
 
 
 
 
 
 
By:
/s/ Willard G. McAndrew III 
 
By:
/s/ Benjamin M. Dobbins
 
  
Willard G. McAndrew 
 
 
Benjamin M. Dobbins
 
Its:
Chief Executive Officer
 



 
 
 
Date: February 5, 2020


Date:  
February 12, 2020

 




 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

 
Separation Date: December 31, 2019
 
EXHIBIT A
GENERAL WAIVER AND RELEASE
 
This General Waiver and Release (the “Release”) is made in exchange for the
consideration offered under Paragraph 4 of the Separation Agreement entered into
between me and Amazing Energy Oil and Gas, Co., and its wholly owned or
partially owned subsidiaries and affiliates (collectively, the “Employer”),
dated as of December 31, 2019 (the “Agreement”) (the “Severance Amount”), the
sufficiency of which I hereby acknowledge.
 
1.            General Terms and Conditions. I understand that signing this
Release is an important legal act. I acknowledge that I have been advised by the
Company to consult an attorney before signing this Release and that I have done
so or I have determined that such consultation is not necessary. I understand
that I have 21 calendar days after delivery of the Agreement and this Release to
consider whether to sign this Release, without alteration, and return it to the
Company by first class mail or by hand delivery, and that if I execute and
return this Release before the expiration of the 21-day period, I will be deemed
to have waived the balance of the period.
 
2.           Release. In return for the Severance Benefit, I release my
Employer, including its parents, subsidiaries, affiliates, related companies or
entities, employee benefit plans and the directors, officers, employees, agents,
administrators and other persons acting on behalf of each of them, together with
their predecessors, successors and assignees (collectively referred to as the
“Released Parties”) from all liabilities, demands, claims, actions, causes of
action, and suits of whatsoever nature that I have or may have against the
Released Parties arising from or in any way related to my employment with my
Company, and my separation from service, whether known or unknown to me, or
suspected or unsuspected, that I have or may have individually or as a member of
any class. I also release the Released Parties from any and all liabilities,
demands, claims or suits that I may have against any of the Released Parties
arising from any act occurring prior to the execution of this Waiver and
Release, whether known or unknown to me, or suspected or unsuspected, that I
have or may have individually or as a member of any class.
 
Without limiting the generality of the foregoing, I hereby specifically release
and discharge the Released Parties from:
 
a.           Any claims relating my employment by the Company, employment
contract, including any consideration payable with respect thereto, the terms
and conditions of such employment, amounts payable pursuant to contract,
employee benefits related to such employment, my interaction with other
employees, my separation from service, and/or any of the events relating
directly or indirectly to or surrounding my separation from service, including
but not limited to claims for wrongful or retaliatory discharge, claims of
discrimination, unfair working conditions, constructive discharge, breach of
contract, tort, defamation, libel, slander, and emotional distress;
 
b.           Any claims of discrimination, harassment, unfair or inequitable
treatment, whistle blowing or retaliation in connection with my employment,
whether arising under federal, state or local law, including, without
limitation, all arising claims under the Age Discrimination in Employment Act of
1967, as amended, the Older Workers’ Benefits Protection Act of 1990, Title VII
of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act of
1866, 42 USC §§ 1981-86, as amended, the Rehabilitation Act of 1973, the Equal
Pay Act, the Fair Pay Act of 2009, the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act, the Health Insurance Portability and
Accountability Act of 1996, the Employee Retirement Income Security Act, the
Sarbanes-Oxley Act of 2002, and all other federal, state, and local laws,
statutes, ordinances and/or regulations, and common law claims.
 
 
7

 
 

3.           Further Limitations. Notwithstanding paragraph 2 hereof, this
Release does not release any claim that I may have (a) for continuation of
health care coverage under COBRA, (b) for benefits arising from any retirement
plan or welfare plan in which I was a participant during my employment, (c) for
any rights or claims that arise after execution of this Release and (d) for any
rights arising under this General Waiver and Release or the Agreement.
 
Without limiting the generality of paragraph 2 hereof, it is expressly
acknowledged that this Release does apply to and does release any claim that I
may have for discrimination or retaliation under any state workers’ compensation
act or other state law prohibiting discrimination or retaliatory discharge, the
Age Discrimination in Employment Act, and/or the Older Workers’ Benefit
Protection Act, and/or any other claim that I might assert for unlawful
discharge or discrimination for exercising any right under any benefit plan of
the Employer.
 
4.            General Provisions.
 
a.            Should any of the provisions set forth in this Waiver be
determined to be invalid by a court or other tribunal of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of
other provisions thereof.
 
b.            I acknowledge that this Release and the Agreement set forth the
entire understanding and agreement between me and the Company concerning the
subject matter of this Release and supersede my prior or contemporaneous oral
and/or written agreements or representations, if any, between me and the
Company. I further acknowledge that no person has the authority to vary the
terms of this release, except an authorized officer of the Company by means of a
written amendment hereto.
 
c.            I acknowledge that I have read this Release, have had an
opportunity to ask questions and have it explained to me, and that I understand
that this Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin or
disability and any other claims arising prior to the date hereof.
 
d.            I further agree that in the event of my material breach of this
Release, in addition to any other legal or equitable remedy, the Company shall
be entitled to recover any payments made to me under the Agreement, subject to
any restrictions on such recovery or relief as may be imposed under applicable
law or as may be required to ensure that this Release is and remains valid and
enforceable.
 
 
8

 
 

e.            I understand that for a period of seven calendar days following
the execution of this Release, I may revoke it by delivering a written statement
to the Company by hand or by registered mail, addressed to the address for the
Company specified in the Agreement, in which case the Release will not become
effective. In such event, the Company shall have no obligation to provide me the
consideration offered under Paragraph 4 of the Agreement. Upon the expiration of
such seven-day period, I understand that this Release shall be permanent and
irrevocable.
 
f.            I agree that absent the execution of this Release, I am not
otherwise due the Severance Benefit from the Company, except payments under
Paragraph 4(c) for services that I have performed or any contractual agreement
with the Company.
 
 
/s/ Benjamin M. Dobbins
 
Benjamin M. Dobbins,
 
 
 
February 5, 2020
 

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


9
